Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KELLER et al. (US 2019/0268895 A1), hereinafter KELLER.
Regarding claim 1, KELLER discloses a method of performing communication by a base station in a wireless communication system, the method comprising:
receiving, from an access and mobility management function (AMF), a first message including information for maintaining a mobile initiated communication only (MICO) mode terminal in a connected state (receiving UE context setup request from AMF 160 at the NR AN 120, in response to the NAS service request from UE, see figure 5);
determining whether to release a connection of the MICO mode terminal based on the information (on the basis of the control information received with the context 
in case that it is determined to release the connection of the MICO mode terminal, transmitting, to the AMF, a second message making a request for releasing the connection (the restriction may also have the effect that no RRC connection is established for the NR RAT or that an existing RRC connection for the NR RAT is released, see ¶ 0053 and UE context setup response, step 507, see figure 5).

Regarding claim 4, KELLER discloses releasing radio resources and a bearer according to determination to accept release of the connection of the MICO mode terminal by the AMF (the restriction is then applied in the RAN by adapting scheduling for the radio technology to be restricted. As used herein, the term "scheduling" is intended to cover various ways of controlling allocation of radio resources for radio transmissions, e.g., by configuring or reserving radio resources for a radio channel and/or by dynamically allocating radio resources for individual radio transmissions. The restriction of scheduling may specifically concern radio transmissions of user plane data, see ¶ 0026).

Regarding claim 5, KELLER discloses a method of performing communication by an access and mobility management function (AMF) in a wireless communication system, the method comprising:

in case that it is determined to release a connection of the MICO mode terminal based on the information, receiving, from the base station, a second message making a request for releasing the connection (the restriction may also have the effect that no RRC connection is established for the NR RAT or that an existing RRC connection for the NR RAT is released, see ¶ 0053 and UE context setup response, step 507, see figure 5).

Regarding claim 9, KELLER discloses a base station (NR AN 120, see figure 5) comprising:
a transceiver configured to transmit and receive a signal (includes transceiver for receiving from UE or AMF, see figure 5); and
a controller configured to receive a first message including information for maintaining a mobile initiated communication only (MlCO) mode terminal in a connected state from an access and mobility management function (AMF) (receiving UE context setup request from AMF 160 at the NR AN 120, in response to the NAS service request from UE, see figure 5), 
determine whether to release the connection of the MICO mode terminal based on the information (on the basis of the control information received with the context setup request 504, the NR AN 120 will then apply the restriction, as illustrated by 505. 
in case that it is determined to release the connection of the MICO mode terminal, transmit a second message making a request for releasing the connection to the AMF (the restriction may also have the effect that no RRC connection is established for the NR RAT or that an existing RRC connection for the NR RAT is released, see ¶ 0053 and UE context setup response, step 507, see figure 5).

Regarding claim 12, KELLER discloses releasing radio resources and a bearer according to determination to accept release of the connection of the MICO mode terminal by the AMF (the restriction is then applied in the RAN by adapting scheduling for the radio technology to be restricted. As used herein, the term "scheduling" is intended to cover various ways of controlling allocation of radio resources for radio transmissions, e.g., by configuring or reserving radio resources for a radio channel and/or by dynamically allocating radio resources for individual radio transmissions. The restriction of scheduling may specifically concern radio transmissions of user plane data, see ¶ 0026).

Regarding claim 13, KELLER discloses an access and mobility management function (AMF) (AMF 160, see figure 5) comprising:
a transceiver configured to transmit and receive a signal (AMF 160 receives signal from NR AN 120, see figure 5); and

in case that it is determined to release a connection of the MICO mode terminal based on the information, receiving, from the base station, a second message making a request for releasing the connection (the restriction may also have the effect that no RRC connection is established for the NR RAT or that an existing RRC connection for the NR RAT is released, see ¶ 0053 and UE context setup response, step 507, see figure 5).

Allowable Subject Matter
Claims 2-3, 6-8, 10-11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412